Citation Nr: 9913232	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-00 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain of the 
knees, lower legs, and feet, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for short term memory 
loss, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his Spouse, and an Acquaintance


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1971, and from November 1990 to May 1991, including 
service in the Southwestern Asia theater of operations during 
the Persian Gulf War from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1995 rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in November 1995, a statement of 
the case was issued in December 1995, and the transcript of 
the veteran's July 1996 personal hearing constituted a 
substantive appeal.  In November 1996, the veteran's claims 
file was transferred to the Sioux Falls, South Dakota, 
Regional Office. 


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The veteran suffers from symptoms of fatigue which are 
perceptible to an examining physician and which cannot be 
attributed to a known diagnosis. 

3.  The veteran suffers from joint pain of the knees, lower 
legs, and feet, which are perceptible to an examining 
physician and which cannot be attributed to a known 
diagnosis.

4.  There is no medical evidence of record of a disability 
manifested by short-term memory loss, which is related to the 
veteran's period of active military service, nor is there any 
objective evidence perceptible to an examining physician, or 
other verifiable non-medical indicators, which show that the 
veteran currently suffers from short-term memory loss, which 
cannot be attributed to a known diagnosis, and which became 
manifest to a degree of 10 percent or more after service 
separation.


CONCLUSIONS OF LAW

1.  A disability manifested by symptoms of fatigue was 
incurred in the veteran's period of active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R.§§ 3.102, 3.303, 3.317 (1998).

2.  A disability manifested by joint pain of the knees, lower 
legs, and feet, was incurred in the veteran's period of 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 1991); 38 C.F.R.§§ 3.102, 3.303, 3.317 (1998).

3.  A disability manifested by short-term memory loss was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R. §§ 4.125- 4.132, Diagnostic Codes 9301-9325 (1996); 
38 C.F.R. §§ 3.303, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for service connection are well-grounded.  38 U.S.C.A. 
§ 5107(a).  In that regard, the record reflects that the 
veteran had active military service in the Southwest theater 
of operations during the Persian Gulf War.  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 regarding chronic disability 
due to undiagnosed illness apply.  The veteran's qualifying 
military service, his reported complaints, and the unique 
nature of the statutory and regulatory provisions regarding 
disability due to undiagnosed illnesses render the veteran's 
claims plausible.  The Board finds that the evidence of 
record allows for equitable resolution of the claims on 
appeal, and that the duty to assist the veteran in 
establishing these claims has been satisfied.  38 U.S.C.A. 
§ 5107(a).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 
38 U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness, which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent of more 
between the end of such service and December 31, 2001.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  

Further, VA regulations provide that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a); see also 
38 U.S.C.A. § 1117.  Signs or symptoms which may be 
manifestations of undiagnosed illnesses include, but are not 
limited to, fatigue, joint pain, symptoms involving the skin, 
and neuropsychological signs.  38 C.F.R. § 3.317(b).  
"Objective indications" include both objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  

The veteran essentially contends that he currently suffers 
from a disorder manifested by chronic fatigue, to include 
aching joints of the knees, lower legs, and feet, as well as 
a disorder manifested by short-term memory loss, due to his 
active military service, including the time he spent in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The Board has thoroughly reviewed each of the veteran's 
claims in light of the evidence of record and the above-
referenced laws and regulations.  However, for the reasons 
and bases set forth below, the Board finds that the veteran's 
claims must be denied.

Reviewing the evidence of record, the Board notes that the 
veteran's service medical records, particularly those from 
his service during the Persian Gulf War, are negative for any 
evidence of the claimed disorders.  Following service 
separation, in December 1993, the veteran underwent a VA 
Persian Gulf Protocol examination and was diagnosed with the 
following:  fatigue, episodic in nature, and of unknown 
etiology, with an unusual fatigue pattern; sensation of 
tingling and paresthesisas in the knees and feet, etiology 
undetermined; and, shortness of breath, etiology 
undetermined.  The veteran reported a history of fatigue 
dating one to two years prior to the examination.  He 
indicated that he experienced these spells on a daily basis.  
In regard to his lower legs, the veteran indicated that he 
experienced a tingling sensation and "numbness" from the 
knees down to the bottom of his feet, which was episodic, but 
not related to his fatigue.  There was no perceptible joint 
swelling, inflammation, or loss of muscle strength in the 
veteran's extremities. 

In August 1995, the veteran underwent a VA general medical 
examination, and was noted to complain of symptoms of 
fatigue, joint aching and pain, memory lapse, decreased 
concentration, and decreased endurance, all of which the 
veteran attributed to his service in the Persian Gulf war.  
The examiner diagnosed the veteran with possible chronic 
fatigue syndrome, although he indicated that the veteran did 
not totally meet the criteria for chronic fatigue, which the 
examiner indicated "would be an idiopathic chronic fatigue 
syndrome that we would associate with the Gulf symptoms."  
The veteran reported to the examiner that his symptoms first 
appeared following service separation, in the summer of 1991.  
He indicated that he had discomfort in his legs, significant 
fatigue, and memory lapses.  He also described a flu-like 
feeling.  The examiner noted that the veteran had previously 
been examined by a private physician for Epstein-Barr 
syndrome, as a possible cause of the veteran's chronic 
fatigue.   However, the examiner also indicated that the 
studies which were done revealed nothing of any significance.  

In an August 1995 VA examination for mental disorders, there 
was no diagnosis of a mental disorder and the veteran was 
assigned a Global Assessment of Functioning (GAF) score of 
90-95.  The veteran indicated that he was concerned that his 
poor concentration and forgetfulness would adversely affect 
his job.  He denied being depressed since service, and he 
described his overall mood as "good."  He indicated that he 
slept well, he was happy with his current employment, and he 
denied any current marital difficulties or family discord.  
Upon examination, the examiner indicated that the veteran's 
recent and remote memory was intact.  The examiner also 
indicated that the veteran's "short term memory deficit 
seems to be secondary to a perceived decreased level of 
concentration."  The examiner gave the veteran the option 
for further formalized neuropsychological testing, but the 
veteran agreed to pursue such later, if his cognition 
worsened or he became more concerned about his condition.  

In July 1996, the veteran testified before a hearing officer 
at the RO that he experienced constant pain in his lower 
legs, and he also experienced severe bouts of listlessness 
and fatigue.  He indicated that such symptoms began shortly 
following his separation from service.  The veteran's wife 
testified that the veteran frequently appeared fatigued, and 
would often suddenly fall asleep.  She also described 
observing the veteran complain of knee pain.  One of the 
veteran's acquaintances testified that she had observed the 
veteran's fatigued behavior and his complaints of pain in his 
lower extremities.  Additionally, the veteran and his wife 
provided examples of the veteran's memory loss, which they 
indicated began sometime in late 1993.

In July 1996, the veteran submitted two lay statements from 
acquaintances, who state, in summary, that they also observed 
the veteran's complaints of fatigue and pain in his lower 
extremities.  

In an October 1996 VA examination for systemic conditions, 
the veteran complained of fatigue, lack of drive, and 
lethargy.  The veteran indicated that he would walk two miles 
each day with his wife.  He was working at that time, 
approximately 40 to 50 hours per week, as a quality assurance 
staff manager for a tool company.  He was working days only, 
and not weekends.  The examiner indicated that upon further 
questioning, the veteran "denied having any complaints of 
fatigue, lower extremity weakness, aching pain, paresthesias, 
swelling, arthralgias, myalgias, or neuralgias."  Although 
the veteran reported having dull aching in his ankles and 
feet after the autumn of 1991.  The veteran was not able to 
elaborate on his complaints of dull aching pain, but he 
generally complained of diminished energy, and being under 
much stress at work.  

The examiner in the October 1996 VA examination appears to 
have fully reviewed the veteran's past medical history, as he 
described the veteran's service medical records, and post-
service treatment, including the various tests the veteran 
had undergone for viral infections, such as the Epstein Barr 
virus.  However, the examiner noted no significant findings 
with respect to those tests.  The veteran was diagnosed with 
the following:  somatic anxiety, suspected as mild clinical 
depression; Epstein Barr virus, past infection (latent); 
chronic fatigue syndrome, with no specific etiology 
identified; and, peripheral neuropathy, lower extremities, 
symptomatic, but normal neurological findings with no 
specific etiology.  The examiner included a comment that the 
above findings could be attributed to sarin nerve gas 
exposure. 

Most recently, in October 1997, the RO referred this matter 
for a VA medical opinion as to whether any of the veteran's 
current symptoms may be attributed to possible exposure to 
sarin nerve gas during service.  In December 1997, an opinion 
was provided by the Chief of Staff, who concluded the 
following, in summary.  Initially, the examiner noted that 
the veteran reported that he recently lost his job, although 
the veteran stated that he had several good leads, and he did 
not see his unemployment as a factor in his complaints.  The 
examiner indicated that upon a review of the veteran's 
service medical records and all available records in the 
veteran's claims file, that there was a very low probability 
that the veteran was exposed to sarin during his military 
service.  Moreover, the examiner indicated that it was 
unlikely that a somatic anxiety disorder would be the result 
of sarin poisoning, and there was no relationship between 
sarin gas exposure and the Epstein Barr virus.  Additionally, 
the examiner concluded that it was less likely than not that 
the veteran acquired an Epstein Barr viral infection during 
service in the Persian Gulf region, because his symptoms were 
less likely than not due to such a virus.  In any event, it 
was concluded that the veteran did not have chronic fatigue 
syndrome, as he did not manifest all the symptoms of that 
disorder.  The examiner also noted that no symptoms of 
fatigue, specifically chronic fatigue, are mentioned in the 
veteran's service medical records.  

The evidence summarized above essentially shows that various 
medical examinations have on some occasions found sufficient 
medical findings to warrant impressions/diagnoses of fatigue 
as well as joint pain of the knees, lower legs and feet.  
However, other medical evidence is to the effect that such 
findings could not be verified.  The Board believes it 
significant, however, that those medical reports which 
include impressions/diagnoses of fatigue and of joint pain of 
the knees, lower legs and feet refer to an uncertain 
etiology.  It appears from some records that attempts were 
made to attribute such symptoms to Epstein-Barr syndrome, but 
there is no clear medical evidence showing that these 
symptoms are due to that disease.  The Board has carefully 
reviewed the veteran's statements as well as sworn testimony 
offered by the veteran, his spouse, and a witness.  When this 
lay testimony is viewed against the medical evidence which 
appears to be somewhat equivocal as to verification of 
fatigue and joint pain of the knees, legs and feet, the Board 
believes that the positive evidence is placed into a state of 
equipoise with the negative evidence.  In such circumstances, 
the issues must be resolved in the veteran's favor.  38 
U.S.C.A. § 5107(b).  

However, with regard to the memory loss issue, the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection.  While the veteran and lay 
witnesses have presented statements and testimony regarding 
memory loss, the existence of any problems with memory has 
not been verified.  In fact, VA examination in August 1995 
for the specific purpose of addressing the complaints of 
memory loss showed both long and short term memory to be 
intact.  The examiner also reported that the veteran did 
fairly well on the screening test for short term memory and 
concentration on the day of the examination.  The Board's 
interpretation of the August 1995 examination report is that 
the trained medical examiner was unable to verify any memory 
loss problems.  


ORDER

Entitlement to service connection for disability manifested 
by fatigue is warranted.  Entitlement to service connection 
for disability manifested by joint pain in the knees, lower 
legs and feet is warranted.  To this extent, the appeal is 
granted. 

Entitlement to service connection for short term memory loss 
is not warranted.  To this extent, the appeal is denied.   



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

